In an action to recover $25,000 alleged to be due under a contract and for conversion of a check for that amount given in pursuance of said contract, the appeal is (1) from an order, made after trial before an Official Referee, to whom the action had 'been referred to hear and determine, granting judgment in favor of respondent for $25,000, with interest and costs, and (2) from the judgment entered thereon. The individual appellant and her intestate agreed to pay respondent $25,000 if he would marry their daughter. Pursuant to this agreement the intestate on December 20, 1952 gave respondent a check for $25,000, dated January 5, 1953, and signed by the individual appellant, to *999whom respondent thereupon gave the check for safekeeping until he returned from the wedding trip. On December 21, 1952 respondent married the daughter. On his return his demand for the cheek was refused. Judgment unanimously-affirmed, with costs. No opinion. Appeal from order dismissed, without costs. (Kalert Holding Corp. v. Greenberg, 254 App. Div. 766).
Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ.